Me. Justice Yantis delivered the opinion of the court: Plaintiff filed his declaration with the Clerk of the Court of Claims on February 25, 1932, for injuries received on the 8th day of June, A. D. 1929, while employed by the State of Illinois as a carpenter in the Division of Waterways. The complaint avers that while so employed, he fell from a scaffold, breaking his right wrist in two places and that as a proximate result thereof he suffered total temporary incapacity from June 8, 1929, to August 12, 1929, and suffered a serious and permanent disfigurement to his right hand in this, that the right wrist of plaintiff is greatly enlarged and will remain so permanently. A Bill of Particulars attached to said claim asks “for one week of temporary total incapacity from work at $66.00 per week as provided in Act entitled ‘Workmen’s Compensation Act, ’ $20.00. For ninety per cent loss of right hand, $3,060.00.” Claimant was married and had five children under the age of sixteen years. He was drawing wages of $12.00 per day on a five and one-half day week basis, making $66.00 per week. Under the Statutes in force at the time of the accident, the claimant, if compensation was awarded, would be allowed a maximum of $19.00 per week. The proof shows that claimant was employed under the Hlinois Waterway Act and was injured in the course of his duties. Further that he was paid $168.00 for the period from June 8, 1929, until August 12,1929. In his complaint, claimant asks relief because of “the serious and permanent disfigurement to his right hand,” but the Bill of Particulars filed by him asks relief for “90% loss of use of right hand. ’ ’ The Attorney General has filed a motion to dismiss the claim by reason of the fact that the complaint shows the injury to have occurred on June 8,1929, and the declaration was not filed until February 25, 1932, and that under Section 24 of the Workmen’s Compensation Act a recovery is therefore barred. Claimant in his reply brief contends that the fact that he was employed under the Illinois Waterway Act exempts him from the limitations set out in Section 24 of the Workmen’s Compensation Act. Claimant cites Section 25 of the Waterway Act, which provides, “The State shall be liable for accidental injuries or death suffered by any employee arising out of and in the course of his employment, the amount of such liability to be ascertained by reference to the provisions of the Act commonly called ‘The Workmen’s Compensation Act’. The Court of Claims shall have and exercise jurisdiction over all claims for compensation hereunder, and shall make and file its finding and determination in such case.” Claimant contends that by the wording of this section the Court of Claims should give consideration to and be guided by the Workmen’s Compensation Act only in determining the amount of liability of the State, and that application of all other provisions of the Compensation Act are excluded from consideration by this court by reason of the fact that in said Section 25 of the Waterway Act the express charge is given to the Court of Claims to find “the amount of such liability”. Counsel for claimant- contend “that the inclusion in a Statute of specific powers amounts to an exclusion of all other' powers” and extend their brief upon that proposition. The court is of the opinion that the wording in Section 25 of the Waterway Act is not a grant or limitation of a specific power to the exclusion of general powers, and is of the further opinion that the words there used, to-wit: “The amount of such liability to be ascertained by reference to the provisions of the-Act commonly called the Workmen’s Compensation Act” are a direction to this court to refer to all of the provisions of the-Workmen’s Compensation Act determining what, if any amount is due in each particular case. The Illinois Waterway Act was passed and approved June 17,1919. Prior to the time of its passage, the Legislature had already provided for the hearing of all claims by this court against the State of Illinois. By Section 24 of the Waterway Act, the liability of the State for damages to real estate and personal property incident to the operation of the Illinois Waterway and its appurtenances was placed within the forum of and made determinable by the Department of Public Works and Buildings. It was apparently the desire of the Legislature to make clear its intention that claims for damages by employees engaged in the waterway project should be left within the jurisdiction of the Court of Claims for determination. As stated in Section 25 of the Waterway Act, “The Court of Claims shall have and exercise jurisdiction over all claims for compensation hereunder.” There is nothing contained in the wording of said section or elsewhere in the Waterway Act which indicates that the Court of Claims, in exercising its jurisdiction, should give to employees of the Illinois Waterway any different consideration in regard to the requirements as to notice and filing of claim and other provisions of the Workmen’s Compensation Act than those applied to all other employees of the State. There is no conflict between Section 25 of the Waterway Act and the Workmen’s Compensation Act or between the said Section 25 and the Court of Claims Act, and the court is of the opinion that no different rule should be applied by the Court of Claims in passing upon claims for compensation made by employees under the Waterway Act and claims for compensation by other State employees. The legislative Act by which the Court of Claims exists provides that, “The Court of Claims shall hear and determine the liability of the State for accidental injuries or death * * * by any employee: Further that such determination shall be made in accordance with the rules * * * of the Workmen’s Compensation Act.” Section 6, Court of Claims Act. There is nothing in Section 25 of the Waterway Act that repeals, adds to or modifies this enactment. Section 25 merely provides that, “The amount of such liability shall be ascertained by the Court of Claims by reference to the pi'ovisions of * * * the Workmen’s Compensation Act.” But oue cannot read into that language any intent to repeal or modify the existing law under which the Court of Claims hears compensation cases, nor does the court feel justified in reading into the wording of said Act the word “only” as counsel for claimant insists should he done when he says that said Section 25 provides “that only the amount of such liability shall be ascertained by the court, etc”. As suggested by counsel for claimant, this court did hold in the Crabtree case (7 C. C. R. 207) that the particular enactment of the Compensation Act making specific limitations as to time for notice and filing of claims operated as against the general enactment of the Court of Claims Act in regard to five year limitations on general claims, but the court does not believe that the wording of Section 25 of the Waterway Act can be construed as in conflict with the Compensation Act or in conflict with the general powers of the Court of Claims in workmen’s compensation cases. Under the theory advanced by counsel for claimant, no limitations of time of any kind would exist within which an employee engaged in Illinois Waterway construction work would be compelled to file his claim. Even the five year limitation prescribed by the Court of Claims Act would not apply and the claimant could file his claim irrespective of how many years had passed since the purported accident had occurred. The Court does not believe that such was the intention of the Legislature. It appears from the record herein that no claim for compensation was made within six months after the accident and no application for compensation was filed within one year after such accident. Under the provisions of the Waterway Act, this court is to find the amount due the claimant by reference to the provisions of the Workmen’s Compensation Act. The court finds that there is no amount due, by reason of the failure of claimant to comply with the provisions of Section 24 of the Workmen’s Compensation Act in regard to filing his claim for compensation within one year after the accident in question. Claim dismissed.